UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-2208


ANNETTE CUMMINGS,

                Plaintiff - Appellant,

          v.

NATIONAL LABOR RELATIONS BOARD,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:16-cv-00216-RDB)


Submitted:   February 23, 2017             Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Annette Cummings, Appellant Pro Se. Helene Debra Lerner, Aaron
David Samsel, NATIONAL LABOR RELATIONS BOARD, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Annette Cummings sought judicial review of a decision by the

General Counsel of the National Labor Relations Board.                        Finding

that    it   did   not   have    subject       matter     jurisdiction   to    review

prosecutorial      decisions      of     the    Board’s    General    Counsel,      the

district court dismissed the action.               Cummings appeals this order

and a subsequent order denying reconsideration.                  We have reviewed

the record and find no reversible error.                   Accordingly, we affirm

for the reasons stated by the district court.                   Cummings v. NLRB,

No. 1:16-cv-00216-RDB (D. Md. June 28, 2016; Oct. 20, 2016).                        We

grant Cummings leave to proceed in forma pauperis, but deny her

motion for discovery.           We dispense with oral argument because the

facts   and   legal      contentions      are    adequately     presented      in   the

materials     before     this    court    and    argument     would   not     aid   the

decisional process.



                                                                            AFFIRMED




                                           2